UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7518



CLAYBURNE SCOTT WILLIAMSON,

                                               Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections; JAMES L. JENKINS, Chair-
man, Virginia Parole Board; LINDA R. PITMAN,
Vice Chairman, Virginia Parole Board; CHARLES
E. JAMES, SR., Member, Virginia Parole Board;
KENT A.P. SMITH, Member, Virginia Parole
Board; CHARLES L. WADDELL, Member, Virginia
Parole Board,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Freidman, District Judge.
(CA-01-444-2)


Submitted:   December 20, 2001              Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clayburne Scott Williamson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clayburne Scott Williamson, a Virginia inmate, appeals the

district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp.

2000).     We have reviewed the record and the district court’s

opinion and find that this appeal is frivolous.    Accordingly, we

dismiss the appeal on the reasoning of the district court.     See

Williamson v. Angelone, No. CA-01-444-2 (E.D. Va. filed Aug. 8;

entered Aug. 9, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2